FILED
                           NOT FOR PUBLICATION                              MAR 30 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


NATHALEE EVANS; et al.,                          No. 14-56274

              Plaintiffs - Appellants,           D.C. No. 2:14-cv-00285-R-PLA

 v.
                                                 MEMORANDUM*
JERRY BROWN, in his individual and
Official Capacity as Governor of the State
of California; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                            Submitted March 8, 2016**
                               Pasadena, California

Before: REINHARDT, MURGUIA, and OWENS, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Appellants Nathalee Evans and Dorian Carter appeal from the district court’s

dismissal of their action arising from state court probate proceedings. We review

de novo a dismissal under the Rooker-Feldman doctrine. Bell v. City of Boise, 709
F.3d 890, 896 (9th Cir. 2013). As the parties are familiar with the facts, we do not

recount them here. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1.     The district court properly dismissed this action as barred by the

Rooker-Feldman doctrine because it is a “forbidden de facto appeal” of state court

decisions, and raises issues that are “inextricably intertwined” with those decisions.

See id. at 897 (explaining that the Rooker-Feldman doctrine bars a federal plaintiff

from asserting as a legal wrong an allegedly erroneous decision by a state court,

and seeking relief from the state court decision, as well as any issue “inextricably

intertwined” with the state court decision); Cooper v. Ramos, 704 F.3d 772, 779

(9th Cir. 2012) (explaining that an issue is “inextricably intertwined” where “the

relief requested in the federal action would effectively reverse the state court

decision or void its ruling” (citation omitted)).

      2.     We affirm the denial of Appellants’ motions to disqualify the district

judge. Appellants made their motions under 28 U.S.C. §§ 47, 144, and 455 and the

Due Process Clause. With respect to §§ 144 and 455, the record does not support

that “a reasonable person with knowledge of all the facts would conclude that the

                                           2
judge’s impartiality might reasonably be questioned.” Pesnell v. Arsenault, 543
F.3d 1038, 1043 (9th Cir. 2008) (citation omitted). For the same reason, “the

record does not suggest that ‘the probability of actual bias’ on [the district judge’s]

part was ‘too high to be constitutionally tolerable[,]’ so as to mandate his recusal

on due process grounds.” In re Marshall, 721 F.3d 1032, 1045 n.17 (9th Cir.

2013) (quoting Withrow v. Larkin, 421 U.S. 35, 47 (1975)). Finally, § 47, which

bars a judge from “hear[ing] or determin[ing] an appeal from the decision of a case

or issue tried by him,” is plainly inapplicable to this case. We therefore affirm the

district court.

       3.     Similarly, contrary to Appellants’ contention, the record does not

support that reassignment to an out-of-state district judge was warranted under 28

U.S.C. § 292(b), (d). See United States v. Claiborne, 870 F.2d 1463, 1466 (9th

Cir. 1989) (reassignment under § 292 is discretionary).

       AFFIRMED.




                                           3